Citation Nr: 0812434	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent disabling for maxillary sinusitis with allergic 
rhinitis.

2.  Entitlement to a initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in December 2005 at the St. Petersburg, 
Florida RO.  The appellant testified at that time and the 
hearing transcript is of record.  

The Board notes that the veteran's September 2005 VA Form 9, 
in addition to the above indicated issues, includes the 
appealed issues of entitlement to service connection for 
bilateral pes planus and entitlement to service connection 
for a stomach condition.  As a March 2006 rating decision 
granted the veteran's claims of entitlement to service 
connection for bilateral pes planus and entitlement to 
service condition for gastroesophageal reflux disease, 
claimed as a stomach condition, representing a complete grant 
of the benefits sought, these issues are no longer in 
appellate status.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for maxillary sinusitis with allergic rhinitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The veteran's hemorrhoids are not manifested by being large 
or thrombotic, irreducible, with excessive redundant tissue 
evidencing frequent recurrences and do not manifest 
persistent bleeding with secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.114, Diagnostic 
Code 7336 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Initial Compensable Evaluation for Hemorrhoids

The veteran seeks a initial compensable evaluation for 
hemorrhoids.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In deciding the veteran's claims, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. App. 
119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  See id. at 126.

The veteran was granted service connection for hemorrhoids in 
a rating decision dated in August 2004.  The RO evaluated the 
veteran's hemorrhoids as noncompensably disabling under 
Diagnostic Code (DC) 7336, external or internal hemorrhoids, 
effective August 1, 2004.  38 C.F.R. § 4.114.

Under DC 7336, internal or external hemorrhoids warrant a 
noncompensable rating if symptoms are mild or moderate.  A 10 
percent rating is warranted if hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
warranted if there is persistent bleeding with secondary 
anemia or fissures.  38 C.F.R. § 4.114, DC 7336.

The Board has considered the full history of the veteran's 
service-connected hemorrhoids.  The evidence of record does 
not show entitlement to a compensable evaluation under DC 
7336.

In July 2004, in conjunction with his claims filed prior to 
separation from service by way of the Benefits Delivery at 
Discharge Program (BDD), the veteran was afforded an 
examination by VA.  The veteran reported that he had flare 
ups of his hemorrhoids every week with occasional bleeding.  
The examiner noted that no hemorrhoids were visualized upon 
examination.  The veteran was diagnosed with hemorrhoids with 
residual.

July and December 2004 treatment records from MacDill, Air 
Force Base, report in a problem list that the veteran has 
anal fissure, anal or rectal pain, external hemorrhoids 
without mention of complication, and unspecified hemorrhoids 
without mention of complication.

At a hearing before a Decision Review Officer in December 
2005, the veteran stated that he has flare ups of his 
hemorrhoids weekly and that he controls the flare ups with 
prescription cream.  The veteran reported that his 
hemorrhoids bleed and swell.  He stated that after 
application of the prescription cream his hemorrhoids will 
eventually shrink and resolve.

In February 2006, the veteran was afforded a VA Compensation 
and Pension rectum and anus examination in conjunction with 
his claim.  The veteran reported that he has flare ups at 
least weekly which are accompanied by pain and bleeding.  He 
stated that prescription hemorrhoid cream helps but that he 
has to "be still."  The veteran indicated that it takes two 
to three days for his flare ups to resolve.  He reported that 
his hemorrhoids have been getting progressively worse since 
their onset.  The examiner noted internal hemorrhoids on 
examination.  The hemorrhoids were reducible and without 
prolapse.  The size of the internal hemorrhoids was small.  
No thrombosis, bleeding, or fissures were noted by the 
examiner.  The examiner reported there was no anal or rectal 
stricture, no anorectal fistula, and no rectal prolapse.  The 
examiner stated that there was no impairment of the 
sphincter.  The examiner diagnosed the veteran with 
hemorrhoids and noted that they had significant effects on 
the veteran's usual occupation as he had trouble sitting for 
long periods of time.  The examiner opined that the veteran's 
hemorrhoids had only a mild effect on the veteran's ability 
to do chores, shopping, exercise, sports, recreation, and 
traveling.

As discussed above, there is no medical evidence that the 
appellant has had large, thrombotic, or irreducible 
hemorrhoids manifested by excessive redundant tissue 
evidencing frequent recurrences at any time.  There is no 
clinical evidence of any persistent bleeding or anemia.  
There is no clinical evidence of the existence of any 
fissures.  In the absence of evidence to support a finding of 
symptomatology equivalent to that associated with a 
compensable rating, the Board concludes that disability or 
symptoms due to the hemorrhoids are no more than moderate, 
and thus are noncompensable.  For these reasons, the 
veteran's claim must be denied because the preponderance of 
the evidence is against a compensable rating for any period 
of time covered by the veteran's claim.  See 38 C.F.R. § 4.3.

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's hemorrhoids reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extra-schedular 
basis, and indeed, neither the veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  In this regard, the Board 
observes that there is no showing the disability results in 
marked interference with employment.  Moreover, his 
hemorrhoids have not required any, let alone, frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. 
§ 5103(a), Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records dated August 2004 to December 2006.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before a Decision Review 
Officer in December 2005.  The appellant was afforded VA 
medical examinations in July 2004 and February 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a initial compensable evaluation for 
hemorrhoids, is denied.


REMAND

The veteran seeks entitlement to an initial evaluation in 
excess of 10 percent disabling for maxillary sinusitis with 
allergic rhinitis.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  In the current case, 
the veteran has been receiving consistent and frequent 
treatment from VA in Tampa, Florida.  The veteran submitted a 
VA treatment record dated in July 2006 directly to the Board 
which indicated that sinus surgery was planned.  Accordingly, 
the Board has no discretion and must remand to obtain the VA 
treatment records pertaining to the veteran's treatment at 
the VA Medical Center in Tampa, Florida dated from December 
28, 2005.

As stated above, the veteran was last afforded a VA 
examination in February 2006.  The VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  In addition to the veteran's last VA 
examination being unduly remote, the veteran's medical 
records reveal that he was expected to have surgery on his 
maxillary sinuses since the February 2006 examination, 
indicating that his condition has changed.  Because there may 
have been a significant change in the veteran's condition, 
the claim must also be remanded for a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical 
treatment records pertaining to the 
veteran from the VA Medical Center in 
Tampa, Florida, since December 28, 2005, 
and associate them with the claims file.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

2.  After completion of the above 
development, the veteran should be 
afforded a VA Compensation and Pension 
examination to determine the current 
status of his service-connected maxillary 
sinusitis with allergic rhinitis.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  The 
examiner must indicate whether or not the 
veteran's service-connected maxillary 
sinusitis with allergic rhinitis 
manifests in:  incapacitating episodes of 
sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment 
and, if so, how many episodes per year 
since he was discharged from service; 
non-incapacitating episodes of sinusitis 
characterized by headaches, pain and 
purulent discharge or crusting and, if 
so, how many per year since he was 
discharged from service; the necessity of 
radical surgery with chronic 
osteomyelitis; or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries.  All indicated 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  The rationale for all 
opinions expressed should be provided in 
a report.  

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


